Exhibit EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (“Agreement”) is made by and between Petro Resources Corporation, a Delaware corporation (“Company”), and Harry Lee Stout (“Executive”). W I T N E S S E T H: WHEREAS, Executive is currently employed by Company or a subsidiary of Company; and WHEREAS, Company is desirous of continuing to employ Executive in an executive capacity on the terms and conditions, and for the consideration, hereinafter set forth and Executive is desirous of continuing to be employed by Company on such terms and conditions and for such consideration; NOW, THEREFORE, for and in consideration of the mutual promises, covenants, and obligations contained herein, Company and Executive agree as follows: ARTICLE I DEFINITIONS AND INTERPRETATIONS 1.1Definitions. (a)“Annual Base Salary” shall mean Executive’s annual base salary as of the date of his Involuntary Termination, determined pursuant to Section 4.1. (b)“Board” shall mean the Board of Directors of Company. (c)“Business Territories” shall mean all locations in which the Company has post or present activities of any kind related to the exploration, investigation, search, production, sale or other efforts related to the oil and gas industry, including but not limited to, any location as to which the Company has devoted any efforts for production, analysis, joint venture consideration or interest even if efforts for the actual exploration or production of oil and gas have not yet commended and also specifically includes all matters encompassed within Article VI, Paragraph 6.1 hereof. (d)“Cause” shall mean Executive (i) has engaged in gross negligence, gross incompetence, or willful misconduct in the performance of his duties, (ii) has refused, without proper reason, to perform his duties, (iii) has materially breached any provision of this Agreement or corporate policy or code of conduct established by Company, (iv) has willfully engaged in conduct that is materially injurious to Company or its subsidiaries (monetarily or otherwise), (v) has committed an act of fraud, embezzlement, or breach of a fiduciary duty to Company or an affiliate of Company (including the unauthorized disclosure of confidential or proprietary material information of Company or an affiliate), (vi) has been convicted of (or pleaded no contest to) a crime involving fraud, dishonesty, or moral turpitude or any felony, or (vii) has been convicted for any violation of U.S. or foreign securities laws or has entered into a cease and desist order with the Securities and Exchange Commission alleging violation of U.S. or foreign securities laws. (e)“Change of Control” shall mean a “Change in Control,” as defined under the Incentive Plan as in effect on the
